UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 Commission File No. 000-25386 FX ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 87-0504461 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 3006 Highland Drive, Suite 206 Salt Lake City, Utah84106 (Address of principal executive offices and zip code) (801) 486-5555 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.The number of shares of $0.001 par value common stock outstanding as of May 3, 2010, was FX ENERGY, INC. AND SUBSIDIARIES Form 10-Q for the Three Months Ended March 31, 2010 TABLE OF CONTENTS Item Page Part I—Financial Information 1 Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 3 Quantitative and Qualitative Disclosures about Market Risk 19 4 Controls and Procedures 20 Part II—Other Information 1 Legal Proceedings 20 1A Risk Factors 20 6 Exhibits 20 Signatures 21 2 PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FX ENERGY, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands) March 31, December 31, 2010 2009 ASSETS Current assets: Cash and cash equivalents $ 6,029 $ 4,225 Receivables: Accrued oil and gas sales 2,618 2,875 Other receivables 81 918 Inventory 240 232 Other current assets 324 394 Total current assets 9,292 8,644 Property and equipment, at cost: Oil and gas properties (successful efforts method): Proved 32,659 32,700 Unproved 3,416 3,403 Other property and equipment 7,824 7,654 Gross property and equipment 43,899 43,757 Less accumulated depreciation, depletion and amortization (12,019) (11,466) Net property and equipment 31,880 32,291 Other assets: Certificates of deposit 406 406 Loan fees 668 729 Total other assets 1,074 1,135 Total assets $ 42,246 $ 42,070 -Continued- The accompanying notes are an integral part of these consolidated financial statements. 3 FX ENERGY, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands, except share data) -Continued- March 31, December 31, 2010 2009 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,099 $ 3,569 VAT payable 985 575 Accrued liabilities 594 1,048 Total current liabilities 2,678 5,192 Long-term liabilities: Notes payable 25,000 25,000 Asset retirement obligation 1,149 1,133 Total long-term liabilities 26,149 26,133 Total liabilities 28,827 31,325 Stockholders’ equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized as of March 31, 2010, and December 31, 2009; no shares outstanding Common stock, $0.001 par value, 100,000,000 shares authorized as of March 31, 2010, and December31, 2009; 43,260,517 and 43,037,540 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively 43 43 Additional paid-in capital 161,581 160,594 Cumulative translation adjustment 11,496 10,738 Accumulated deficit (159,701) (160,630) Total stockholders’ equity 13,419 10,745 Total liabilities and stockholders’ equity $ 42,246 $ 42,070 The accompanying notes are an integral part of these consolidated financial statements. 4 FX ENERGY, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) (in thousands, except per share amounts) For the Three Months Ended March 31, 2010 2009 Revenues: Oil and gas sales $ 6,029 $ 1,762 Oilfield services 143 20 Total revenues 6,172 1,782 Operating costs and expenses: Lease operating expenses 881 747 Exploration costs 363 2,120 Oilfield services costs 169 181 Depreciation, depletion and amortization 573 374 Accretion expense 20 8 Stock compensation 352 439 General and administrative costs 1,728 1,732 Total operating costs and expenses 4,086 5,601 Operating income (loss) 2,086 (3,819) Other income (expense): Interest expense, net and other expense (151) (135) Foreign exchange loss (1,006) (20,450) Total other expense (1,157) (20,585) Net income (loss) $ 929 $ (24,404) Other comprehensive income (loss): Foreign currency translation adjustment 758 15,361 Comprehensive income (loss) $ 1,687 $ (9,043) Basic and diluted net income (loss) per common share $ 0.02 $ (0.58) Basic and diluted weighted average number of shares Outstanding 43,214 42,396 The accompanying notes are an integral part of these consolidated financial statements. 5 FX ENERGY, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (in thousands) For the Three Months Ended March 31, 2010 2009 Cash flows from operating activities: Net income (loss) $ 929 $ (24,404) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation, depletion and amortization 573 374 Accretion expense 20 8 Amortization of bank fees 61 46 Stock compensation 352 439 Foreign exchange losses 1,004 19,025 Common stock issued for services 635 709 Increase (decrease) from changes in working capital items: Receivables 1,478 1,881 Inventory (8) (5) Other current assets 70 41 Other assets (61) Accounts payable and accrued liabilities (2,626) (4,659) Net cash provided by (used in) operating activities 2,488 (6,606) Cash flows from investing activities: Additions to oil and gas properties (487) (2,472) Additions to other property and equipment (171) (433) Additions to marketable securities (10) Proceeds from maturities of marketable securities 3,798 Net cash (used in) provided by investing activities (658) 883 Cash flows from financing activities: Payments on loan related to auction rate securities (2,408) Proceeds from exercise of stock options and warrants Net cash used in financing activities (2,408) Effect of exchange rate changes on cash (26) (151) Net increase (decrease) in cash 1,804 (8,282) Cash and cash equivalents at beginning of year 4,225 16,588 Cash and cash equivalents at end of period $ 6,029 $ 8,306 The accompanying notes are an integral part of these consolidated financial statements. 6 FX ENERGY, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements (Unaudited) Note 1:Basis of Presentation In the opinion of management, our financial statements reflect all adjustments, which are of a normal recurring nature, necessary for presentation of financial statements for interim periods in accordance with U.S. generally accepted accounting principles (GAAP) and with the instructions to Form 10-Q in Article 10 of SEC Regulation S-X.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of our financial statements, and the reported amounts of revenue and expenses during the reporting periods.Actual results could differ from those estimates.As used in this report, the terms “we,” “us,” “our,” and the “Company” mean FX Energy, Inc., and its subsidiaries, unless the context indicates otherwise. We condensed or omitted certain information and footnote disclosures normally included in our annual audited financial statements, which we prepared in accordance with GAAP.Our quarterly financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December31, 2009. We evaluated subsequent events through the date of our financial statement issuance.No events were identified that had a material impact on the financial statements. Note 2:Net Income (Loss) per Share Basic earnings per share was computed by dividing the net income (loss) applicable to common shares by the weighted average number of common shares outstanding.Diluted earnings per share was computed for the three months ended March 31, 2010, by dividing the net income by the sum of the weighted average number of common shares and the effect of dilutive unexercised stock options.Basic and diluted earnings per share were essentially the same for the three months ended March 31, 2010. Outstanding options and unvested restricted stock as of March 31, 2010 and 2009, were as follows: Options and Unvested Restricted Stock Price Range Balance sheet date: March 31, 2010 1,470,441 $0.00 - $10.65 March 31, 2009 1,980,441 $0.00 - $10.65 We had a net loss in the three-month period ended March 31, 2009.No options were included in the computation of diluted earnings per share for that period because the effect would have been antidilutive. 7 Note 3:Income Taxes No income tax expense was recognized for the three-month period ended March 31, 2010, due to the reversal of valuation allowances that offset income tax expense for the period.We are required to provide a valuation allowance if it is more likely than not that some portion or all of a deferred tax asset will not be realized.Our ability to realize the benefit of deferred tax assets will depend on the generation of future taxable income through profitable operations and the expansion of exploration and development activities.The market and capital risks associated with achieving the above requirement are considerable, resulting in our conclusion that a full valuation allowance be provided.We recognized no income tax benefit from the net loss generated in the three-month period ended March 31, 2009.We are subject to audit by the IRS and various states for the prior three years.We do not believe there will be any material changes in our unrecognized tax positions over the next 12 months.There has been no change in our unrecognized tax positions since December31, 2009.Our policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense.We do not have any accrued interest or penalties associated with any unrecognized tax benefits, nor was any interest expense related to unrecognized tax benefits recognized during the three months ended March31, 2010. Note 4:Business Segments We operate within two segments of the oil and gas industry: the exploration and production segment and the oilfield services segment.Direct revenues and costs, including exploration costs, depreciation, depletion and amortization costs (“DD&A”), general and administrative costs (“G&A”), and other income directly associated with their respective segments are detailed within the following discussion.Identifiable net property and equipment are reported by business segment for management reporting and reportable business segment disclosure purposes.Current assets, other assets, current liabilities, and long-term debt are not allocated to business segments for management reporting or business segment disclosure purposes. Reportable business segment information for the three months ended March 31, 2010, and as of March31, 2010, is as follows (in thousands): Reportable Segments Exploration & Oilfield Non- Production Services Segmented Total U.S. Poland Three months ended March 31, 2010: Revenues $ 1,085 $4,944 $143 $ $6,172 Net income (loss)(1) 483 3,894 (189) (3,259) 929 As of March 31, 2010: Identifiable net property and equipment(2) 761 28,869 2,159 91 31,880 (1) Non-segmented reconciling items for the first quarter include $1,728 of G&A, $352 of noncash stock compensation expense, $151 of net interest expense, $1,006 of foreign exchange losses, and $22 of corporate DD&A. (2) Identifiable net property and equipment not associated with a segment consists of $91 of corporate office equipment, hardware, and software. 8 Reportable business segment information for the three months ended March 31, 2009, and as of March31, 2009, is as follows (in thousands): Reportable Segments Exploration & Oilfield Non- Production Services Segmented Total U.S. Poland Three months ended March 31, 2009: Revenues $526 $1,236 $20 $ $1,782 Net loss(1) (219) (1,121) (285) (22,779) (24,404) As of March 31, 2009: Identifiable net property and equipment(2) 276 22,498 2,058 125 24,957 (1) Non-segmented reconciling items for the first quarter include $1,732 of G&A, $439 of noncash stock compensation expense, $30 of other income, $165 of interest expense, $20,450 of foreign exchange losses, and $23 of corporate DD&A. (2) Identifiable net property and equipment not associated with a segment consists of $125 of corporate office equipment, hardware, and software. Note 5:Share-Based Compensation We have several share-based incentive plans.Under these plans, options have been granted at an option price equal to the market value of the stock at the date of grant.The granted options have terms ranging from five to seven years and vest over periods ranging from the date of grant to three years.Under the terms of the stock option award plans, we may also issue restricted stock.Restricted stock awards vest in three equal annual installments from the date of grant. The following table summarizes option activity for the first quarter of 2010: Weighted Weighted Average Number of Average Remaining Contractual Aggregate Options Exercise Price Life (in years) Intrinsic Value Options outstanding: Beginning of year 1,470,441 $6.47 Exercised End of period 1,470,441 6.47 1.06 Exercisable at end of period 1,470,441 6.47 1.06 $12,240 The following table summarizes option activity for the first quarter of 2009: Weighted Weighted Average Number of Average Remaining Contractual Aggregate Options Exercise Price Life (in years) Intrinsic Value Options outstanding: Beginning of year 1,980,441 $5.65 Exercised End of period 1,980,441 5.65 1.70 Exercisable at end of period 1,980,441 5.65 1.70 $165,300 The aggregate intrinsic value in the tables above represents the total pretax intrinsic value, based on our stock price of $3.43 as of March 31, 2010, and $2.78 as of March 31, 2009, which would have been received by stock option holders had all vested in-the-money stock options been exercised as of those dates. 9 Restricted Stock During 2009, we issued 379,500 shares of restricted stock resulting in unamortized compensation expense of $1,043,625, which will be amortized ratably over the three-year vesting period.Expense recognized during the first quarter of 2010 totaled $85,601.There were no shares of restricted stock issued during the first three months of 2010. During 2008, we issued 367,000 shares of restricted stock resulting in unamortized compensation expense of $1,005,580, which will be amortized ratably over the three-year vesting period.Expense recognized during the first quarter of 2010 and 2009 totaled $82,650 and $82,655, respectively. During 2007, we issued 370,925 shares of restricted stock resulting in unamortized compensation expense of $2,284,991, which will be amortized ratably over the three-year vesting period.Expense recognized during the first quarter of 2010 and 2009 totaled $183,778 and $187,793, respectively. During 2006, we issued 318,400 shares of restricted stock resulting in unamortized compensation expense of $2,053,680, which will be amortized ratably over the three-year vesting period.Expense recognized during the first quarter of 2010 and 2009 totaled $0 and $168,784, respectively. The following table summarizes restricted stock activity during the first three months of 2010 and 2009: Number of Shares 2010 2009 Unvested restricted stock outstanding: Beginning of year 739,535 714,421 Issued Forfeited (13,332) Vested (4,934) (4,933) End of period 734,601 696,156 Note 6:Stockholders’ Equity During the first three months of 2010, we issued 216,977 shares for the 2009 contribution to our employee benefit plan.In addition, we issued 6,000 shares to consultants for services. During the first three months of 2009, we issued 228,100 shares for the 2008 contribution to our employee benefit plan.In addition, we issued 21,000 shares to consultants for services. Note7:Fair Value Measurements The accounting standard for fair value measurements provides a framework for measuring fair value and requires expanded disclosures regarding fair value measurements.Fair value is defined as the price that would be received for an asset or the exit price that would be paid to transfer a liability in the principal or most advantageous market in an orderly transaction between market participants on the measurement date.The accounting standard established a fair value hierarchy that requires an entity to maximize the use of observable inputs, where available.The following summarizes the three levels of inputs required as well as the assets and liabilities that we value using those levels of inputs. · Level 1: Unadjusted quoted prices in active markets for identical assets and liabilities. 10 · Level 2: Observable inputs other than those included in Level 1.For example, quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. · Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. A review of fair value hierarchy classifications is conducted on a quarterly basis.Changes in the observability of valuation inputs may result in a reclassification for certain financial assets or liabilities.We did not have any significant nonfinancial assets or nonfinancial liabilities that would be recognized or disclosed at fair value on a recurring basis as of March31, 2010, nor did we have any assets or liabilities measured at fair value on a nonrecurring basis to report in the first quarter 2010. Recurring Fair Value The following tables set forth the financial assets and liabilities that we measured at fair value on a recurring basis by level within the fair value hierarchy.We classify assets and liabilities measured at fair value in their entirety based on the lowest level of input that is significant to their fair value measurement. Assets and liabilities measured at fair value on a recurring basis consisted of the following as of March31, 2010 (in thousands): March 31, 2010 Level 1(1) Level 2(2) Level 3(3) Cash equivalents: Money market funds $853 $853 (1) Quoted prices in active markets for identical assets. (2) Significant other observable inputs. (3) Significant unobservable inputs. Note 8:Notes Payable We have a $25 Million Senior Facility Agreement (the Facility) with The Royal Bank of Scotland plc (RBS).The Facility is provided to FX Energy Poland, a wholly owned subsidiary.Funds from the Facility cover infrastructure and development costs at a variety of our Polish gas projects and are collateralized by our commercial wells and production in Poland.We made no principal payments during the quarter.At March 31, 2010, we had drawn the full $25 million available under the Facility.Amounts outstanding under the Facility March 31, 2010, are stated at cost, which approximates fair value. In early 2010, we signed a Mandate Letter with RBS, authorizing it to proceed with an expansion and refinance of our existing Facility.As part of the refinance process, RBS reset the date of the first rescheduled principal reduction of our existing Facility, in the amount of $5 million, to May 31, 2011.The Facility is an interest-only facility until that date. Note 9:Capitalized Exploratory Well Costs At March 31, 2010, we had no capitalized costs related to exploratory wells. 11 Note 10:Foreign Currency Translation and Risk During the first quarter of 2010, we recorded foreign currency transaction losses of approximately $1.0 million.This amount was attributable to increases in the amount of Polish zlotys necessary for FX Energy Poland to satisfy outstanding intercompany dollar-denominated loans and unpaid interest to FX Energy, Inc.There was a corresponding credit to other comprehensive income for the loss attributable to the intercompany loans, which was then offset by translation adjustments related to our other balance sheet accounts. The following table provides a summary of changes in cumulative translation adjustment (in thousands): For the Three Months Ended March 31, 2010 Balance at December 31, 2009 $ 10,738 Increase related to losses on intercompany loans 1,004 Decrease related to translation adjustments (246) Balance at March 31, 2010 $ 11,496 Future transaction gains or losses may be significant given the amount of intercompany loans and the volatility of the exchange rate.Future translation adjustments will also vary in concert with changes in exchange rates.These gains, losses, and adjustments are noncash items for U.S. reporting purposes, and have no impact on our actual zloty-based revenues and expenditures in Poland. We enter into various agreements in Poland denominated in the Polish zloty, which is subject to exchange-rate fluctuations.Our policy is to reduce currency risk by, under ordinary circumstances, transferring dollars to zlotys, or fixing the exchange rate for future transfers of dollars to zlotys, on or about the occasion of making any significant commitment payable in Polish currency, taking into consideration the future timing and amounts of committed costs and the estimated timing and amounts of zloty-based revenues.We do not use derivative financial instruments for trading or speculative purposes. Note 11:Liquidity We have a history of operating losses and negative cash flow from operating activities.Even though we reported a profit in the first quarter of 2010, from our inception in January 1989 through March 31, 2010, we have incurred cumulative net losses of approximately $160 million.Our exploration and production activities may continue to result in net losses through 2010 and possibly beyond, depending on the success of our drilling activities in Poland and the United States and whether we generate sufficient revenues to cover related operating expenses.While revenues from our operations exceed our fixed operating and overhead costs, and operating activities provided net cash in our first quarter of 2010, we have reported negative cash flow from operating activities in each of the past three fiscal years. With the establishment of proved reserves in Poland, in November 2006, we established the Facility with RBS.As of March 31, 2010, we had drawn down the full $25 million available under this Facility.At March 31, 2010, we had working capital of approximately $6.6 million.In early 2010, we signed a Mandate Letter with RBS, authorizing it to proceed with the expansion of our existing Facility to $50 million.As part of the refinance process, RBS reset the date of the first rescheduled principal reduction under our existing Facility, in the amount of $5 million, to May 31, 2011.The Facility is an interest-only facility until that date. 12 While we did not experience significant impacts from the economic crisis during 2009, the global economy continues to be unsteady.Production from our Roszkow well should add significant, incremental revenues and cash flow during 2010, as we have seen in the first quarter.The strengthening of the Polish zloty against the U.S. dollar compared to early 2009 will, if it continues, also have a positive impact on our U.S. dollar-denominated future revenues and operating profit; conversely, any U.S. dollar-denominated capital, exploration, and operating costs in Poland will increase at the same rate.Based on current conditions, we presently expect our exploration and development programs will continue in spite of the economic downturn.However, in recognition of the downturn, we plan to continue matching capital spending with our discretionary cash flow, plus increased debt capacity if it becomes available.We have the ability to control the timing and amount of all future capital and exploration costs.As of March 31, 2010, we had no firm commitments for future capital and exploration costs.However, we are moving ahead with new production facilities in Poland to be complete and ready for new production to begin in late 2010.Absent additional debt capacity, we will pay for the facilities from our projected cash flow in Poland. ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Introduction Our two major operating areas (Poland and the U.S.) have very different characteristics, which are reflected in the following discussion.Our Polish operations are progressing in their exploration and development.Our U.S. operations, which include both oil production and oilfield services, are relatively mature. Before 2007, most of our revenues were from our U.S. operations.However, since that time, our Polish gas production and revenues have become substantially larger than our U.S. revenues.In particular, the natural gas production added by our Zaniemysl well in late 2006 and our Roszkow well in late 2009 has been very significant. See “Results of Operations by Business Segment” below. Results of Operations by Business Segment Quarter Ended March 31, 2010, Compared to the Same Period of 2009 Exploration and Production Segment Gas Revenues.Revenues from gas sales were $4.9 million during the first quarter of 2010, compared to $1.2 million during the same quarter of 2009.Production at our Roszkow well, which began production in September 2009, was the primary driver in allowing us to report record natural gas production and revenues during the quarter. 13 A summary of the amount and percentage change, as compared to the respective prior-year period, for gas revenues, average gas prices, and gas production volumes for the quarters ended March31, 2010 and 2009, is set forth in the following table: For the Quarter Ended March 31, 2010 2009 Change Gas revenues $4,944,000 $1,219,000 +306% Average price (per thousand cubic feet) $5.39 $4.32 +25% Production volumes (thousand cubic feet) 918,000 282,000 +225% In addition to our increased production, two factors resulted in higher gas prices during the 2010 quarter.First, the price we receive for our Roszkow production is higher than the prices we receive for our other Polish production.At Roszkow, we receive approximately 95% of the published low-methane tariff.At Zaniemysl and Kleka, we receive approximately 70% of the same tariff.With production at Roszkow now dominating Company-wide production, we expect, assuming stable exchange rates, our U.S. dollar-denominated average prices to remain higher compared to pre-Roszkow average prices.Second, period-to-period strength in the Polish zloty against the U.S. dollar resulted in higher U.S. dollar-denominated gas prices for our legacy Poland production.Although the amount of Polish zlotys received per thousand cubic feet of production was approximately 5% lower during the first quarter of 2010 compared to the first quarter of 2009, due to a 5% tariff reduction that was effective June 1, 2009, average U.S. dollar-denominated gas prices related to our legacy Poland production increased 14% from the first quarter of 2009 to the first quarter of 2010.The average exchange rate during the first quarter of 2010 was 2.88 zlotys per U.S. dollar.The average exchange rate during the first quarter of 2009 was 3.45 zlotys per U.S. dollar, a change of approximately 17%. Oil Revenues.Oil revenues were $1.1 million for the first quarter of 2010, a 100% increase from $543,000 recognized during the first quarter of 2009.Production levels were flat from quarter to quarter.Production from our U.S. properties increased slightly during the first quarter of 2010, offset by the loss of production from our only Polish oil property, Wilga, which has ceased production.The most significant factor in the increase in oil revenues was the higher prices received during the first quarter of 2010.Our average oil price during the first quarter of 2010 was $68.02 per barrel, a 101% increase from $33.83 per barrel received during the same quarter of 2009. A summary of the amount and percentage change, as compared to the respective prior-year period, for oil revenues, average oil prices, and oil production volumes for the quarters ended March 31, 2010 and 2009, is set forth in the following table: For the Quarter Ended March 31, 2010 2009 Change Oil revenues $1,085,000 $543,000 +100% Average price (per barrel) $68.02 $33.94 +101% Production volumes (barrels) 16,000 16,000 0% Lease Operating Costs.Lease operating costs were $881,000 during the first quarter of 2010, an increase of $134,000, or 18%, compared to the same period of 2009.Higher operating costs in 2010 were due primarily to new costs at our Roszkow property, which was not producing during the first quarter of 14 Exploration Costs.Our exploration costs consist of geological and geophysical costs and the costs of exploratory dry holes.Exploration costs were $363,000 during the first quarter of 2010, compared to $2.1 million during the same period of 2009, a decrease of 83%.Our level of activity was significantly lower in 2010 than in 2009.First quarter 2010 exploration costs were primarily associated with two-dimensional, or 2-D, seismic surveys on our 100% owned acreage in Poland.First quarter 2009 exploration costs included approximately $1.6 million associated with our ongoing Fences concession area three-dimensional, or 3-D, seismic surveys, and the remainder associated with 2-D seismic and other costs at both existing and new Polish concessions. DD&A Expense - Exploration and Production.DD&A expense for producing properties was $389,000 for the first quarter of 2010, an increase of 71% compared to $227,000 during the same period of 2009.Higher DD&A expense in 2010 was due to new depreciation expense at our Roszkow property, which we began to depreciate when production began in September 2009. Accretion Expense.Accretion expense was $20,000 and $8,000 for the first quarter of 2010 and 2009, respectively.Accretion expense is related entirely to our Asset Retirement Obligation associated with expected future plugging and abandonment costs. Oilfield Services Segment Oilfield Services Revenues.Oilfield services revenues were $143,000 during the first quarter of 2010, an increase of 615% compared to $20,000 for the first quarter of 2009.We drilled one well for third parties during the first quarter of 2010, along with additional well service work.Conversely, during the first quarter of 2009, we performed only minimal well service work for third parties.Oilfield services revenues will continue to fluctuate from period to period based on market demand, weather, the number of wells drilled, downtime for equipment repairs, the degree of emphasis on utilizing our oilfield servicing equipment on our Company-owned properties, and other factors. Oilfield Services Costs.Oilfield services costs were $169,000 during the first quarter of 2010, compared to $181,000 during the same period of 2009.The quarter-to-quarter decrease was primarily due to higher rig refurbishment expenses incurred during the 2009 quarter compared to the 2010 quarter.Oilfield services costs will also continue to fluctuate period to period based on market demand, weather, the number of wells drilled, downtime for equipment repairs, the degree of emphasis on utilizing our oilfield servicing equipment on our Company-owned properties, and other factors. DD&A Expense – Oilfield
